Case 1:17-mc-00360-AT-RWL Document179 Filed 07/22/20 Page1of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

ESSAR STEEL ALGOMA INC., DOC #:
DATE FILED: 7/22/2020

Plaintiff,

 

-against-

17 Misc. 360 (AT) (RWL)

NEVADA HOLDINGS, Inc., f/k/a SOUTHERN
COAL SALES CORPORATION, et al., ORDER

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court having been advised that all claims asserted herein have been settled in
principle, ECF No. 178, it is ORDERED that the above-entitled action be and is hereby
dismissed and discontinued without costs, and without prejudice to the right to reopen the
action within forty-five days of the date of this Order if the settlement is not consummated.

Any application to reopen must be filed within forty-five days of this Order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the parties
wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same forty-five-
day period to be so-ordered by the Court. Per Rule IV(C) of the Court’s Individual Practices
in Civil Cases, the Court will not retain jurisdiction to enforce a settlement agreement unless it
is made part of the public record.

Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

SO ORDERED.

Dated: July 22, 2020

New York, New York ,

ANALISA TORRES
United States District Judge

 
